Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “32” has been used to designate both “electrofusion fitting” and “pipes” at paragraph [0072] as filed.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: step 225 as described at paragraph [0089] as filed.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of 

Claim Objections
Claim 17 and 22 are objected to because of the following informalities:  
As to Claim 17, the instant claim recites “the classification rules” at line 9.  There insufficient antecedent basis for this limitation in the claim. 
	As to Claim 17, the instant claim appears to have a typographical error at line 10 as the claim includes a period “.” after the word “evaluating”.  Examiner suggests to replace the period “.” with a comma “,”.
As to Claim 22, the instant claim appears to have a typographical error at line 3 as the claim includes a period “.”  after the word “analyzed”.  Examiner suggests to delete the period “.” and change the following word “By” with “by”.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 7, 9 – 23, 25 – 29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0139082 A1 to Ross et al. (hereinafter “Ross”).

Regarding Claims 1 and 17, Ross teaches an apparatus for inspecting a fusion joint (see Fig. 1 and abstract and paragraph [0001] describing a method and system for the ultrasonic non-destructive testing for detecting faults in electro-fusion joints in plastic pipes), the apparatus comprising: 
an ultrasound ("US") probe (see hand held probe 34, Fig. 1, see paragraph [0064]) in communication with a processor (see ultrasonic non-destructive testing system 10, Fig. 1, paragraphs [0060], [0064], [0065] describing the ultrasonic testing system 10 comprising a hand held probe 34 in communication with a tablet 42 which acts as the user interface and operating system comprising processor 50); 

the processor configured to: 
generate an initial set of US scanning positions about the fusion joint based on information of at least one of the US probe and the fusion joint (see paragraph [0073] describing barcode scanner 66 that are used to scan barcodes located on the pipe 16 and coupling 22 that provide information about the material of the pipe and the coupling which is later used in the prediction of the responses of the peaks and paragraph [0079] describing additional features such as a GPS included in the system that will allow mapping on points along a pipeline that are being tested, including probe inclination and position detector so as to record the position and orientation of the probe on a pipe joint).
 Even though Ross teaches additional features (i.e. GPS, position detector) incorporated in the system as indicated above, Ross does not explicitly teach these features in the embodiment as disclosed in Fig. 1.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the additional features into embodiment of Fig. 1, since such modification can be made without departing from the invention as indicated at paragraph [0083] and that it is known in the art to use such features in order to provide mapping of the test positions.  
Ross as modified above further teaches;

compare each measured US pulse-echo spectrum with one or more known US pulse-echo spectrums (see paragraphs [0029], [0032]-[0033], [0035], [0049] and [0075] describing analysis module that compares the scanned signals to a stored reference scan data); 
classify each measured US pulse-echo spectrum according to the classification rules (see paragraphs [0025] – [0027], [0068] – [0070] describing classification of good, bad and unknown results of the weld); and 
evaluate an aggregate of measured US pulse-echo spectrums to determine if the fusion joint is defective (see paragraphs [0037], [0068], [0069], [0071] and [0080] describing tests can be repeated and signal processing can be carried out to recognize defects using patterns such as fuzzy logic, probabilistic methods, neural networks etc., thus reading on the invention as claimed).  

Regarding Claims 2 and 18, Ross as modified above teaches wherein at least one adjacent pair of the initial US scanning positions (see paragraph [0037] describing repeating the steps of testing at other points on the joint to test an entire weld on a point by point basis, see also paragraph [0072], thus including one that is adjacent to the initial scanning position as claimed).  Ross does not explicitly teach the at least one adjacent pair of the initial US scanning positions as being separated by at least one In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding Claims 3 and 19, Ross as modified above teaches wherein the processor is further configured to add one or more new US scanning positions adjacent a US scanning position having a measured US echo-spectrum classified as anomalous (see paragraph [0069] stating “Where an unknown level is displayed a user can decide if this is an indication of a possible fault and choose to treat it as a defect or he may not use the result and repeat the test at the same point or a point close to the original point”, thus reading on the invention as claimed).  

Regarding Claims 4 and 20, Ross as modified above teaches wherein a beam of the US probe is perpendicular to the fusion joint (see paragraph [0050] and [0066] describing the pulse as being at normal incidence to the material, thus reading on the invention as claimed).  

Regarding Claims 5 and 21, Ross as modified above teaches wherein a beam of the US probe at normal incidence (see paragraphs [0050], [0066] describing pulse being at normal incidence to the material).  Ross does not explicitly teach the beam being In re Japikse, 86 USPQ 70 (CCPA 1950).  

Regarding Claims 6 and 22, Ross as modified above teaches wherein the processor is further configured to analyze the US pulse-echo spectrums of the US scanning positions in a longitudinal row extending axially along the fusion joint to determine if the fusion joint is defective (see paragraphs [0037] describing the method including repeating the steps of measuring and analyzing for defects at other points on the joint in order to scan the entire weld on a point by point basis, thus it would be obvious to include different positions including that of a longitudinal row extending axially along the joint).  

Regarding Claims 7 and 23, Ross as modified above teaches the processor is further configured to identify a void in the fusion joint (see paragraphs [0020], [0032] describing defects of any type being identified and in particular defect such as an air pocket (i.e. void) as described at paragraph [0067]).

Regarding Claims 9 and 25, Ross as modified above teaches wherein the fusion joint is selected from the group consisting of an electrofusion joint, a butt-fusion joint and a saddle joint (see electro-fusion coupling at Fig. 1, see paragraphs [0061], [0062]).  
Regarding Claims 10 and 26, Ross as modified above teaches wherein the electrofusion joint is an electrofusion coupling joint, an electrofusion saddle joint, an electrofusion elbow joint or an electrofusion tee joint (see electrofusion coupling point of Fig. 1, see paragraph [0061]).  

Regarding Claims 11 and 27, Ross as modified above teaches wherein the fusion joint is an electrofusion coupling joint or an electrofusion saddle joint (see electrofusion coupling point of Fig. 1, see paragraph [0061]); and the processor is further configured to analyze the measured US pulse-echo spectrums in at least one of a fusion zone and a cold zone to determine if the fusion joint is defective (see Fig. 1, see also paragraph [0037] describing scanning the joint area point by point basis, thus including different zones of the joint).  

Regarding Claims 12 and 28, Ross as modified above teaches wherein: 
the fusion joint is an electrofusion coupling joint  (see electrofusion coupling point of Fig. 1, see paragraph [0061]); and   
the processor is further configured to analyze the measured US pulse-echo spectrums from US scanning positions in a quadrant representing a portion of the electrofusion coupling joint between a fusion fitting and one of the pipes joined in the electrofusion coupling fusion joint in which heating wires are located, to determine if the fusion joint is defective (see paragraphs [0032], [0037] describing an expected response including the effects of the heating wires will be identified during A-scan tests, note that the device is capable of performing point by point testing as indicated at paragraph Ross’s system is capable of performing a variety of regional tests depending on the user’s desire including that of a quadrant region as claimed).  

Regarding Claims 13 and 29, Ross as modified above teaches wherein evaluation of the aggregate is based on a plurality of sub-tests applied to values assigned to the measured US pulse-echo spectrums (see paragraph [0037] describing capability of performing plurality of tests as the device is capable of performing point by point testing to cover the entire joint region, see also paragraphs [0068], [0069], [0071] and [0080] describing tests can be repeated and signal processing can be carried out to recognize defects using patterns such as fuzzy logic, probabilistic methods, neural networks etc., thus reading on the invention as claimed).  

Regarding Claim 14, Ross as modified above teaches the claimed invention but is silent regarding the number of sub-tests is between four and ten.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the number of sub-tests being between four and ten, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955). 

Regarding Claim 15, Ross as modified above teaches the claimed invention except for the number of sub-tests as being six.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the number of sub-tests as being six, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding Claim 16, Ross as modified above teaches a display (see paragraphs [0023], [0041], [0065], [0076] describing a display including a touch sensitive screen for ease of operation by a user, 48, Fig. 1); and wherein the processor is further configured to identify the initial set of US scanning positions to a user via the display (see paragraphs [0079] describing the additional features of a GPS which allows mapping on points along a pipeline being tested and position detectors included to record the position and orientation of the probe along with the display/touch screen as described at paragraphs [0041], [0065], [0076] that is used for ease of operation by a user, therefore, it would have been obvious to one having ordinary skill in the art to use the display/user interface to display the results from the GPS/mapping since it is known in the art of computer/display to display the desired data based on user’s desire).  

Claims 8, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of U.S. Patent Application Publication No. 2016/0109410 A1 to Sasaki et al. (hereinafter “Sasaki”).

Regarding Claims 8 and 24, Ross teaches the processor configured to identify a void (see claims 7 and 23 above).  Ross is silent regarding the processor is further configured to estimate a size of the void.  
Sasaki, in the field of pipe inspecting apparatus and method, teaches that it is known to estimate a size of the void (see paragraphs [0003] describing that it is known to identify a position as well as a size of the flaw by using an intensity of the echo or by measuring a range where a flow echo appears).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate flaw detection of Sasaki into Ross in order to efficiently and accurately determine the flow type including the dimension of the flow.  The modification further allows for indicating the severity of the defect hence enhancing maintenance and reliability of the pipeline under test.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form accompanying this office action which includes the following references:
Izuka Yukimichi et al. (JP 2009222408 A) teaches ultrasonic flaw detection method and device for seam-welded pipes.
Ikeda Hiroshi et al. (JP 2003194783 A) teaches method of nondestructively inspecting pipe joint using ultrasonic probe and observing waveforms to determine the flaw.
Matsui Minoru et al. (JP 2015004669 A) teaches device and method for ultrasonic flaw detection of welded tube and quality determination.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/Primary Examiner, Art Unit 2861